DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1, 6-15, 17, 20, 21, 23 and 24 are pending upon entry of amendment filed on 12/23/21.

Claims 17, 20, 21 and 24 stand withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claim 1, 6-15 and 23 are under consideration in the instant application.

3.	      Applicant’s submission of IDS filed on 6/8/22 has been considered.  

4.	      The declaration of Yates under 37 CFR 1.132 filed on 6/8/22 has been considered.   

The declaration states the cyclodextrin addition in the WO2010/057107 (of record) uses a different amino acid arginine while the claimed invention requires methionine.  Based on the distinct characteristics between the side chains of arginine and methionine, one being polar positive and the other being hydrophobic, respectively, one of the skilled in the art would not be motivated to replace arginine with methionine.  In addition, the declaration states the nature of protein instability in formulations is brought through increased protein-protein interaction and melting temperature; different amino acid side chains attribute to different forces and characteristics and attributed instability various ways.   The supporting references are attached in the IDS.

The declaration suggests the cyclodextrin taught by the ‘107 publication is paired with arginine and there is no motivation to replace with methionine.

Although general teachings in the art are available for specific amino acid side chain provides specific force that attributes to protein instability, none of the references specifically relates to the sclerostin antibody as it is requited by the claimed.

While the general is known, the specific teachings regarding sclerostin antibody in WO2014/0202620 (of record) provides different roles of amino acids in the protein formulation art. In p. 10-11 [0098] of the ‘620 publication teaches the role of methionine in the antibody formulation art as an antioxidant which attributes to the reduction of aggregates providing protein stability enhancement.  Given that the role of methionine as an antioxidant is well known in the art and rather promising ([0098]), the addition of methionine is motivated.   The reason or motivation to modify the reference may have often suggest what the inventor has done but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant.  See MPEP 2144.

Further, the currently presented claims do not prohibit addition of arginine by the transition language “comprising”. As such, the replacement logic from arginine to methionine with the addition of cyclodextrin based on the ‘107 publication as the declarant statement is erred.  Although combination of cyclodextrin and arginine is added or preferred, the motivation to add methionine (not to replace) is still present as the methionine is a well-known antioxidant that reduces oxidative stress.   Therefore, the combination of the references remains obvious and the rejections are maintained.

5.	The following rejections remain.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1, 6-15 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pat. 7,592,429 (of record) in view of WO2010/057107 (of record) and EP2399604 (of record) for the reasons set forth in the office action mailed on 1/18/22.

The ‘429 patent teaches pharmaceutical compositions comprising anti-sclerostin antibody in various excipients (col. 217-219) including buffer, amino acids and sucrose that are suitable for injection.  The ‘429 patent discloses claimed SEQ ID NO:7-12 in SEQ ID:141 and 147 designated in Ab-5 antibody (note col. 75-82).  Thus, meets the limitations of claims 1 and 8readable upon humanized antibody.

Given that the claimed SEQ ID No:11-12 is romosozumab as in p, 24 of the instant application, claims 8 and 23 are included in this rejection. 

Further, claim 12 reciting specific antibody concentration of 90-180 mg/ml are included in this rejection as the ‘429 patent teaches 30mg/kg -100mg/kg of dose (col. 219) in 1ml of volume (col.218) for subcutaneous administration (example 12). 

Moreover, claim 14 reciting not hydrogel is included in this rejection for the compositions are in sterile liquid state (col. 217).

The disclosure of the ‘429 patent differs from the instant claimed invention in that it does not teach the use of cyclodextrin, methionine and/or sucrose as in claim 1 and hydroxypropyl-gamma-cyclodextrin as in claim 11 of the instant application, respectively. 

The ‘107 publication teaches the use hydroxylpropyl-gamma-cyclodextrin in the presence of amino acid in high concentration antibody for stabilization upon storage.  The hydroxypropyl-gamma-cyclodextrin and 2-9% (claims).  Such compositions stabilize proteins at higher temperature upon storage by reducing aggregates (col. 16-18). 

The ‘604 publication discloses addition of 5-500mM of methionine in the antibody formulation comprising 1-200mg/ml to reduce aggregation of protein at high concentration at high temperature (p.3-4)

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize hydroxylpropyl-gamma-cyclodextrin and  methionine and/or sucrose ‘107 and ‘604 publications into the sclerostin binding antibody taught by the ‘429 patent. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the use of hydroxylpropyl-gamma-cyclodextrin, methionine and/or sucrose composition stabilizes a protein upon storage at high temperature by reducing aggregates. 

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s response filed on 6/8/22 has been fully considered but they were not persuasive.

Applicant’s arguments are paralleled with the declaration of Yates filed on 6/8/22.  In light of the discussion above in section 4, the rejection is maintained.
9.	Claims 1, 6-15 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub.2013/0202620 (of record) in view of WO2010/057107 (of record) and EP2399604 (of record) for the reasons set forth in the office action mailed on 1/8/22.

The ‘620 publication teaches pharmaceutical compositions comprising anti-sclerostin antibody in various excipients (p. 11-15) including buffer, amino acids and sucrose that are suitable for injection.  The ‘429 patent discloses claimed SEQ ID NO:1-12 in SEQ ID:73-78, 111-116 and 84-90, respectively.  Thus, meets the limitations of claims 1 and 8 readable upon humanized antibody.


Further, claim 12 reciting specific antibody concentration of 90-180 mg/ml are included in this rejection as the ‘620 publication teaches 120mg/ml of antibody at pH 5.2 in examples. 

Moreover, claim 14 reciting not hydrogel is included in this rejection for the compositions are in sterile liquid state (p. 14).

The disclosure of the ‘620  differs from the instant claimed invention in that it does not teach the use of cyclodextrin, methionine and/or sucrose as in claim 1 and hydroxypropyl-gamma-cyclodextrin as in claim 11 of the instant application, respectively. 

The ‘107 publication teaches the use hydroxylpropyl-gamma-cyclodextrin in the presence of amino acid in high concentration antibody for stabilization upon storage.  The hydroxypropyl-gamma-cyclodextrin and 2-9% (claims).  Such compositions stabilize proteins at higher temperature upon storage by reducing aggregates (col. 16-18). 

The ‘604 publication discloses addition of 5-500mM of methionine in the antibody formulation comprising 1-200mg/ml to reduce aggregation of protein at high concentration at high temperature  (p.3-4)

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize hydroxylpropyl-gamma-cyclodextrin and  methionine and/or sucrose ‘107 and ‘604 publications into the sclerostin binding antibody taught by the ‘429 patent. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the use of hydroxylpropyl-gamma-cyclodextrin, methionine and/or sucrose composition stabilizes a protein upon storage at high temperature by reducing aggregates. 

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s response filed on 6/8/22 has been fully considered but they were not persuasive.

Applicant’s arguments are paralleled with the declaration of Yates filed on 6/8/22.  In light of the discussion above in section 4, the rejection is maintained.

10.	No claims are allowable.

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
July 8, 2022
/YUNSOO KIM/Primary Examiner, Art Unit 1644